DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-12 are pending in the instant application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of U.S. Patent No. 7,081,969 B2 to Motamed et al. (hereinafter, Motamed).  
AAPA is a reference to Applicant’s filed specification. 

In regard to claims 1 and 11-12, AAPA discloses an information processing apparatus (AAPA, [0007], computer), comprising: 
at least one memory (AAPA, [0007], required RAM, ROM, memory, or storage of computer) storing a plurality of instructions related to a web browser (AAPA, [0008], WebUSB or web application); and 
at least one processor (AAPA, [0007], CPU/processor of computer) executing the instructions (AAPA, [0007], operating system of computer) causing the information processing apparatus to: 
in a case where a web site is accessed from the information processing apparatus, perform an acquisition request to an operating system of the information processing apparatus to acquire information on one or more connected devices if an access request to access one of the connected devices connected to the information processing apparatus is executed based on a function included in data provided by the web site (AAPA, [0008] - [0009], plurality of printers are displayed when accessed from the web application makes the request, the web application would have the function included in data provided by the website); 
provide a first screen for selection of a connected device, to which access by the web site is permitted, from a list based on information on the one or more connected devices acquired based on the acquisition request (AAPA, [0009], plurality of printers are displayed).
AAPA does not specifically disclose providing a second screen for setting of an identification name corresponding to the connected device selected in the first screen; and storing, in a storage area, information on the connected device selected in the first screen and an identification name set in the second screen in association with each other.
Motamed, however, discloses/makes obvious providing a second screen for setting of an identification name corresponding to the connected device selected in the first screen; and storing, in a storage area, information on the connected device selected in the first screen and an identification Motamed, col. 3, lines 9-10 and Fig. 2, Selection of the Modify 24 button also allows the user to change a printer's name, and of course it would be obvious the changed printer name would be saved in storage with the information on the connected device as disclosed in [0009] of AAPA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Motamed with the teachings of AAPA so that a user can rename the printers in order to tell them apart, which would increase user convenience.

In regard to claims 11, AAPA further discloses the web browser, which would be the WebUSB or web application in [0008] of AAPA

In regard to claims 12, AAPA further discloses the non-transitory computer-readable storage medium, which would be the required RAM, ROM, memory, or storage of computer in [0007] of AAPA

In regard to claims 2, which depends from claim 1, AAPA discloses wherein the connected devices are connected to the information processing apparatus via universal serial bus (USB) or Bluetooth® (AAPA, [0007] and [0011]).

In regard to claims 3, which depends from claim 1, AAPA discloses wherein, in a case where the identification name set in association with the information on the connected device acquired based on the acquisition request has been stored in a storage area, the identification name associated with the information on the connected device is displayed together with the information on the connected device in the list in the first screen (AAPA, [0008] – [0009] and Motamed, col. 3, lines 9-10 and Fig. 2, once the printer name is changed in Motamed, it would be set in the storage area, and therefore the next time the printers were displayed in AAPA, the identification name associated with the information on the connected device would be displayed together with the information on the connected device in the list in the first screen).

In regard to claims 4, which depends from claim 1, the combination of AAPA and Motamed discloses wherein information corresponding to the web site is further associated and stored in the storage area in addition to the information on the connected device selected in the first screen and the identification name set in the second screen (AAPA, [0008] – [0009] and Motamed, col. 3, lines 9-10 and Fig. 2, once the printer name is changed in Motamed (the claimed identification name set in the second screen), it would be set in the storage area in addition to the information on the connected device selected in the first screen, as disclosed in [0008] – [0009] of AAPA).

In regard to claims 7, which depends from claim 1, AAPA discloses wherein the information on the connected device acquired based on the acquisition request includes at least any of information for identification of a vendor of the connected device, and information for identification of a product name of the connected device (AAPA, [0009], product names are displayed).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Motamed, and further in view of U.S. Patent Application Publication No. 2006/0279775 A1 to Matsumoto et al. (hereinafter, Matsumoto).

In regard to claims 6, which depends from claim 1, neither AAPA nor Motamed specifically disclose wherein the instructions further cause the information processing apparatus to provide a third screen for instructing disconnection of a connected device, access to the connected device is not 
Matsumoto, however, discloses/makes obvious wherein the instructions further cause the information processing apparatus to provide a third screen for instructing disconnection of a connected device, access to the connected device is not permitted to the web application, from the information processing apparatus, in a case where same pieces of information are displayed as connected devices different from each other in the list in the first screen (Matsumoto, [0118] and Fig. 3, "Remove" button B4 for deleting printers). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Matsumoto with the teachings of Motamed and AAPA so that a user can remove, or remove the display, of unwanted printers, which would increase user convenience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Motamed, and further in view of U.S. Patent Application Publication No. 2019/0238712 A1 to Nagasaki.

In regard to claims 8, which depends from claim 1, neither AAPA nor Motamed specifically disclose wherein the information on the connected device acquired based on the acquisition request includes a serial number of the connected device, and wherein the serial number is displayed as the information on each of the connected device displayed in the list in the first screen.
Nagasaki, however, discloses/makes obvious wherein the information on the connected device acquired based on the acquisition request includes a serial number of the connected device, and wherein the serial number is displayed as the information on each of the connected device displayed in the list in the first screen (Nagasaki, [0038], SC1 screen includes the model name "xxx", the serial number "br001", a printer image IM1, and a button B1 for causing the selection screen SC2 to be displayed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasaki with the teachings of Motamed and AAPA so that a printer can be easily and definitively identified, which would increase user convenience.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Motamed, and further in view of U.S. Patent Application Publication No. 2013/0141746 A1 to Miller et al (hereinafter, Miller).

In regard to claims 9, which depends from claim 1, either AAPA nor Motamed specifically disclose wherein the first screen includes an instruction portion configured to instruct each of the connected devices corresponding to the information displayed in the list to perform notification operation, and wherein the instructions further cause the information processing apparatus to request the operating system to issue a command that causes the connected device instructed by the instruction portion to perform the notification operation.
Miller, however, discloses/makes obvious wherein the first screen includes an instruction portion configured to instruct each of the connected devices corresponding to the information displayed in the list to perform notification operation, and wherein the instructions further cause the information processing apparatus to request the operating system to issue a command that causes the connected device instructed by the instruction portion to perform the notification operation (Miller, [0039], in response to selection 212, printer 200 may generate output 214 that facilitates identification of printer 200 by the user, which can include printer 200 generating a beep, a custom sound (e.g., ringtone), a flash, and/or a message to allow the user to identify and/or locate printer 200). 
Miller, [0039]).

In regard to claims 10, which depends from claim 9, Miller discloses/makes obvious wherein the notification operation includes at least any of a light emitting operation by a light emitting unit included in the connected device in a predetermined form, a predetermined display operation by a display unit included in the connected device, and a predetermined sound reproducing operation by a speaker included in the connected device (Miller, [0039], in response to selection 212, printer 200 may generate output 214 that facilitates identification of printer 200 by the user, which can include printer 200 generating a beep, a custom sound (e.g., ringtone), a flash, and/or a message to allow the user to identify and/or locate printer 200).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-4 and 6-12 have been carefully considered but are not persuasive. 

In regard to Applicant’s arguments with respect to the rejection of the claims, Applicant argues that AAPA fails to teach or suggest in a case where a web site is accessed from the information processing apparatus, perform an acquisition request to an operating system of the information processing apparatus to acquire information on one or more connected devices if an access request to access one of the one or more connected devices connected to the information processing apparatus is executed based on a function included in data provided by the web site or provide a first screen for selection of a connected device, to which access by the web site is permitted, from a list based on 
The Examiner disagrees. 
That is, AAPA disclose in a case where a web site is accessed from the information processing apparatus, perform an acquisition request to an operating system of the information processing apparatus to acquire information on one or more connected devices if an access request to access one of the one or more connected devices connected to the information processing apparatus is executed based on a function included in data provided by the web site (AAPA, [0008] - [0009], plurality of printers are displayed when accessed from the web application makes the request, the web application would have the function included in data provided by the website); and provide a first screen for selection of a connected device, to which access by the web site is permitted, from a list based on information on the one or more connected devices acquired based on the acquisition request (AAPA, [0009], plurality of printers are displayed).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        01/01/2022